Title: From George Washington to Heintz, 21 January 1784
From: Washington, George
To: Heintz, Jean, chevalier de



Sir,
Mount Vernon 21st Jany 1784

As soon as I had the honor of receiving your Letter containing a proposal of the order of the Knights of Divine Providence; I referred the subject of it to the decision of Congress, in my letter to that august Body dated the 28th of August last, a copy of which is enclosed. Whereupon the United States in Congress assembled, were pleased to pass their Act of the 5th Inst: which is properly authenticated by their Secretary, & which I have the honor of transmitting herewith.
Notwithstanding it appears to be incompatible with the principles of our national Constitution to admit the introduction of any kind of Nobility, Knighthood, or distinctions of a similar nature, amongst the Citizens of our republic, yet I pray you will have the goodness to make known to the Illustrious Knights of

the order of Divine Providence, that we receive with the deepest gratitude & most perfect respect this flattering mark of their attention & approbation. For the polite manner in which you have communicated the pleasure of the order, you will be pleased to accept my best acknowledgments. I have the honor to be with very great consid[eratio]n &ca

G: Washington

